DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 05/16/2022 has been entered. Claims 1-3 and 5-13 are still pending.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. Applicant argues on pages 7 and 8 that PARK fails to teach PARK, however, either alone, or in combination with MAEDA, also does not teach or suggest a motor control apparatus wherein i) if state abnormality is estimated based on the estimated state of the motor, the terminal of each phase of the motor is shorted, and " ii) if the rotation abnormality is detected after the state abnormality is estimated and the terminal of each phase of the motor is shorted, predetermined error processing is performed”, as required by amended
Examiner wants to point that PARK along with MAEDA clearly discloses the above feature. Examiner wants applicant to review the rejection below for further detail. In fact, PARK’s para 0136, 0137, 0139, 0140, and 0142 discloses these limitations along with Fig. 7. Therefore, arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over MAEDA et al. US Pub. No. 2021/0006195 A1 in a view of PARK et al. US Pub. No. 2020/0318279 A1.
Regarding claim 1, MAEDA discloses 
a motor control apparatus (See Fig. 2, item 5) for controlling a motor (Item M1) (See para 0069), comprising: 
a processor (Item 50) connected to a memory (Item 24) (See para 0083 and 0085. Memory 25 causes item 50 to operate), the processor being configured to:
drive the motor (See para 0076); 
measure a current value flowing to a terminal (Fig. 2 shows three terminals motor) of each phase of the motor (See para 0114); 
short the terminal of each phase of the motor during driving of the motor and detect rotation abnormality of the motor based on the measured current value during a period (a preset braking time) of the short. (See para 0089-0092, 0123, and 0142. It should be noted that items Csu, Csv, and CSw continuously monitor three-phase current. MAEDA does not explicitly say “a rotation abnormality”. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to appreciate the fact that the rotation is a function of the current value measured. It should be noted that the rotation abnormality occurs when the measured value of the current exceeds a specified range because the rotation is directly proportional to the current. The flow of the excessive amount of currents in the motor causes a failure of the motor)  

Regarding claim 1, MAEDA is silent about
“estimate a state of the motor in accordance with the current value measured and perform control of the motor at a predetermined period in accordance with the state of the motor, wherein if state abnormality is estimated based on the estimated state of the motor, the terminal of each phase of the motor is shorted, and wherein if the rotation abnormality is detected after the state abnormality is estimated and the terminal of each phase of the motor is shorted, predetermined error processing is performed- 16 -10208171USO1/P220-0566US.” 

Regarding claim 1, PARK discloses 
estimate (Via item 520) a state (Speed) of the motor in accordance with the current value measured and perform control of the motor (Item 230) at a predetermined period in accordance with the state of the motor (See para 0116-0118), wherein if state abnormality is estimated based on the estimated state of the motor, the terminal of each phase of the motor is shorted- 16 -10208171USO1/P220-0566US. (See para 0136-0137. It should be noted that by turning all the lower-arm switches in the inverter unit, the terminal of each phase of the motor is shorted), and wherein if the rotation abnormality is detected after the state abnormality is estimated (Step S706 determines the abnormality because rotational speed exceeded second braking speed or exceeded T2) and the terminal of each phase of the motor is shorted (Step S707. See para 0136 and 0137), predetermined error processing (Approaching END in Fig. 7) is performed (See para 0139, 0140 and 0142).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to estimate a state of the motor in accordance with the current value and perform predetermined error processing as disclosed by PARK in MAEDA’s teachings to provide enhance driving safety of the motor by reducing a magnitude of current flowing in an inverter unit and an inverter control unit. (See PARK’s para 044)

Regarding claim 2, MAEDA discloses wherein if a current value of the terminal of one measured phase falls within a predetermined current value range (Outside a specified range) in a predetermined period (Item 26 checks at regular time interval) in the period of the short, it is determined that the rotation abnormality has occurred in the motor. (See para 0121, 0122, 0124 and 0125. See para 0121-0125. It should be noted that a change in the current can be calculated based on the current values detected by sensors CSu, CSv, and Csv. MAEDA does not explicitly say “the rotation abnormality”. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to appreciate the fact that the rotation is a function of the current value measured. It should be noted that the rotation abnormality occurs when the measured value of the current exceeds a specified range because the rotation is directly proportional to the current. The flow of the excessive amount of currents in the motor causes a failure of the motor)

Regarding claim 3, MAEDA discloses 
, wherein if both measured current values of terminals of two different phases fall within a predetermined current value range at an end of the period of the short, it is determined that the rotation abnormality has occurred in the motor. (See para 0121-0125. It should be noted that a change in the current can be calculated based on the current values detected by sensors CSu, CSv, and Csv. MAEDA does not explicitly say “the rotation abnormality”. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to appreciate the fact that the rotation is a function of the current value measured. It should be noted that the rotation abnormality occurs when the measured value of the current exceeds a specified range because the rotation is directly proportional to the current. The flow of the excessive amount of currents in the motor causes a failure of the motor)

Regarding claim 5, a combination MAEDA and PARK discloses, wherein the processor is configured to estimate a speed of the motor, and estimate the state abnormality if a difference between the estimated speed and a target speed exceeds a first threshold (Second braking speed), or if an accumulated value obtained by accumulating the difference for a predetermined period exceeds a second threshold. (See PARK para 00115-0118, 0136, and 0137. Here the difference exists because the rotational speed is higher than the preset second braking speed)  

Regarding claim 6, a combination MAEDA and PARK discloses wherein in a case in which the short is performed during normal driving of the motor, if the rotation abnormality is detected, the predetermined error processing is performed, and if the rotation abnormality is not detected, the processor is configured to control to return to the normal driving (NO in step S706). (See PARK’s para 0136 and 0137)

Regarding claim 7, PARK discloses 
wherein the predetermined error processing includes at least one of reactivation of the motor control apparatus, emergency stop of the motor control apparatus (See PARK’s para 0142. END step does the stopping), and recording of error information in a memory accessible from the motor control apparatus.

Regarding claim 8, MAEDA discloses 
wherein when returning the normal driving, additional control of compensating for a change in a motor operation (Via changes the drive signal) caused by the short is performed. (See para 0117 and 0118)

Regarding claim 9, MAEDA discloses 
, wherein the additional control includes adjusting an internal parameter related to the state estimation to a period when the short is performed. (Fig. 6 shows Motor’s rotational speed is higher than the predetermined speed when the three-phase short is performed. See para 0133)

Regarding claim 10, PARK discloses 
, wherein in a case in which the short is performed during a time in which the motor is made to transit from normal driving to a stop state (During step S707), the rotation abnormality is detected, predetermined error processing is performed (See para 0142), and if the rotation abnormality is not detected (Step S705 is performed), the motor transit is made to the stop state by performing the short again. (Step S707 is executed again after step S705. See para 0134, 0136, 0137, 0139, 0140, and 0142)

Regarding claim 11, PARK discloses 
, wherein the predetermined error processing includes prohibition of next activation of the motor control apparatus (END in Fig. 7). (See para 0142)

Regarding claim 12, MAEDA and PARK discloses 
A control method of a motor control apparatus for controlling a motor, the motor control apparatus including a driving unit configured to drive the motor, and a measurement unit configured to measure a current value flowing to a terminal of each phase of the motor, the control method comprising: shorting the terminal of each phase of the motor during driving of the motor by the driving unit and detecting rotation abnormality of the motor based on the measured current value measured by the measurement unit during a period of the short;
 estimating a state of the motor in accordance with the measured current value; and performing control of the motor at a predetermined period in accordance with the estimated state of the motor, wherein if state abnormality is estimated based on the estimated state of the motor, the terminal of each phase of the motor is shorted, and wherein if the rotation abnormality is detected after the state abnormality is estimated and the terminal of each phase of the motor is shorted, predetermined error processing is performed. (See claim 1 rejection for detail) 

Regarding claim 13, MAEDA and PARK discloses 
 A non-transitory computer-readable recording medium storing a program that causes a computer (See para 0090) to function as a motor control apparatus for controlling a motor, the program causing the computer to: drive the motor; 
measure a current value flowing to a terminal of each phase of the motor; 
short the terminal of each phase of the motor during driving of the motor by the driving unit and detect rotation abnormality of the motor based on the measured current value during a period of the short;
estimate a state of the motor in accordance with the measured current value; and perform control of the motor at a predetermined period in accordance with the estimated state of the motor, wherein if state abnormality is estimated based on the estimated state of the motor, the terminal of each phase of the motor is shorted, and wherein if the rotation abnormality is detected after the state abnormality is estimated, and the terminal of each phase of the motor is shorted, predetermined error processing is performed.
 (See claim 1 rejection for detail)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BICKEY DHAKAL/Primary Examiner, Art Unit 2846